OPINION
By THE COURT.
Submitted on motion of Irwin G. Stirgwolt, Receiver of The Thurman Corporation, one of the defendants-appellees, seeking an order dismissing the appeal for the reason that the same is not from an appealable order. The order is one relieving Henry G. Binns as counsel for the receiver and appointing new counsel. Counsel for the appellant urges, and properly so, that orders appointing and removing receivers are appealable orders. Citing, Forest City Investment Co. v. Haas, 110 Oh St 188, and Neighbors v. Thistle Down Co., 26 Oh Ap 324. But this order does neither of these but merely substitutes new counsel for the receiver. It in no manner adjudicates any of the issues in the case. It did not change the “status quo” of the proceedings or affect any substantial right of the litigants. The order does not meet the requirements of §12223-2 GC, for it affects no property or other substantial right but merely the administering of the receivership. The person removed is but an appointee of the Court and the only interest he could have under such appointment would be the compensation he might earn for services performed.
The motion will be sustained.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.